DETAILED ACTION
This communication is responsive to the application, filed December 9, 2021.  Claims 1-3, 9-15, and 21-26 are pending in this application.  The applicant has canceled claims 4-8 and 16-20.  The applicant has added new claims 21-26.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on March 6, 2020, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engin et al. (US 2017/0039103 A1).

As per claim 24:  A data processor comprising: 
a decoder; 
Engin discloses [Fig. 6B; (614)] an ECC decoder.
a parity checker; and 
Engin discloses [Fig. 5B; 0041] the ECC encoder and decoder can use different types of ECC codes, including parity check codes.
logic to initiate a data correction on first data bits D1 generated by the data processor, on condition of detecting a parity error for D1, and an error correcting code for second data bits generated by the data processor indicates a correctable error in D1.  
Engin discloses [0041-0043] the ECC uses the 7 parity bits to perform error correction on the data word.  Thus, data words stored in the memory can be error-corrected before being output.  The ECC decoder logic initiates a data corrected on the data word if a parity error is detected.

As per claim 25:  The data processor of claim 24, wherein D1 is 32 bits and the error correcting code is 7 bits.  
Engin discloses [0043] memory array retrieves a 32-bit data word plus 7 parity bits corresponding to the data word.  The ECC decoder uses the 7 parity bits to perform error correction on the data word and then outputs the corrected 32-bit data word.

As per claim 26:  The data processor of claim 24, further comprising: a circuit to AND (a) the parity error, and (b) a correctable error signal (CE) resulting from decoding the error correcting code, to generate an indication of a correctable error in D1.
Engin discloses [0043] memory array retrieves a 32-bit data word plus 7 parity bits corresponding to the data word.  The ECC decoder uses the 7 parity bits to perform error correction on the data word and then outputs the corrected 32-bit data word [circuit using parity error and error indication to generate corrected data word].

Allowable Subject Matter
Claims 1-3, 9-15, and 21-23 are allowed.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20190050301 A1 – Cha discloses a memory cell array, an error correction circuit and a control logic circuit.  The error correction circuit performs and ECC encoding on write data to be stored in the memory cell array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114